Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 1-19 and 41 are pending in Instant Application.
Priority
Examiner acknowledges Applicant’s claim to priority benefits :This application is a CON of 16/068,155 filed 07/05/2018 now PAT 11316641, 16/068,155 is a 371 of PCT/EP2017/050185 filed 01/05/2017, and PCT/EP2017/050185 has PRO 62/275,537 filed 01/06/2016.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 3/28/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-2, 5-19 and 41 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 and 20 of parent U.S. Patent No. US 11, 316, 641 (hereinafter refers as A).  
	Note that the applicant filing of the continuing application is voluntary and not the direct, unmodified result of restriction requirement under 35 U.S.C. 121 (i.e. without a restriction requirement by the examiner) and the claims of the second application are drawn to the  “same invention ” as the first application or patent. Moreover, although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-2, 5-19 and 41 of the instant application merely broadens the scope of the claims 1-16 and 20 of the A Patent by eliminating the elements and their functions of the claims, and claims 1-2, 5-19 and 41 of this instant application is therefore an obvious variant thereof.
Instant Application 17705505
Patent 11,316,641  
1. A method, comprising: configuring a first interlace having a first starting physical resource block; configuring a second interlace having a second starting physical resource block offset from the first physical resource block; transmitting or receiving a signal based on a combination of the first interlace and the second interlace, wherein the combination comprises at least one cluster but less than two clusters in each measurement interval.
4. The method of claim 1, wherein the first interlace and the second interlace are both block interleaved frequency division multiple access interlaces.
7. The method of claim 1, wherein a power spectral density of the signal is controlled to avoid exceeding a predetermined limit in any measurement interval.
1. A method, comprising: configuring a first interlace for block interleaved frequency division multiple access, wherein the first interlace comprises two or more non-contiguous clusters, wherein each of the two or more non-contiguous clusters of the first interlace comprise one or more adjacent physical resource blocks; configuring a second interlace for block interleaved frequency division multiple access, wherein the second interlace comprises two or more non-contiguous clusters, wherein each of the two or more non-contiguous clusters of the second interlace comprise one or more adjacent physical resource blocks; wherein physical resource blocks of the first interlace are offset from physical resource blocks of the second interlace; transmitting a signal in a set of clusters comprising clusters of the first interlace and clusters of the second interlace, wherein the set of clusters comprises at least one cluster but less than two clusters in each measurement interval; wherein a power spectral density of the signal is controlled in each measurement interval to avoid exceeding a predetermined limit in any individual measurement interval; and wherein each measurement interval is based on a resolution bandwidth used in power spectral density measurement.
2. The method of claim 1, wherein the configuring the first interlace and the second interlace comprises an access node sending a configuration in an uplink grant to a user equipment and the receiving the signal comprises receiving the signal at the access node from the user equipment.
2. The method of claim 1, wherein the configuring the first interlace and the second interlace comprises receiving by a user equipment from an access node a configuration in an uplink grant and the transmitting the signal comprises transmitting the signal to the access node from the user equipment.
5. The method of claim 1, wherein the signal comprises an uplink signal.
3. The method of claim 1, wherein the signal comprises an uplink signal.
6. The method of claim 1, wherein a cluster size of the first interlace is the same as a cluster size of the second interlace.
4. The method of claim 1, wherein a cluster size of the first interlace is a same size as a cluster size of the second interlace.
8. The method of claim 1, wherein control of the power spectral density is configured to take into account maximum power spectral density per measurement interval.
5. The method of claim 1, wherein control of the power spectral density is configured to take into account maximum power spectral density per measurement interval.
9. The method of claim 1, wherein control of the power spectral density is configured to take into account channel bandwidth.
6. The method of claim 1, wherein control of the power spectral density is configured to take into account channel bandwidth.
10. The method of claim 1, wherein control of the power spectral density is configured to take into account required power reduction.
7. The method of claim 1, wherein control of the power spectral density is configured to take into account required power reduction.
11. The method of claim 1, wherein the signal is controlled cluster-specifically.
8. The method of claim 1, wherein the signal is controlled cluster-specifically.
12. The method of claim 1, wherein the signal is controlled based on cluster-specific power control.
11. The method of claim 1, wherein the signal is controlled based on cluster-specific power control.
13. The method of claim 1, wherein the signal is controlled based on cluster-specific dropping.
12. The method of claim 1, wherein the signal is controlled based on cluster-specific dropping.
14. The method of claim 11, wherein the cluster-specific control takes into account an initial unlimited transmission power level.
9. The method of claim 8, wherein the cluster-specific control takes into account an initial unlimited transmission power level.
15. The method of claim 11, wherein the cluster-specific control takes into account a maximum transmission power level within a power spectral density limit.
10. The method of claim 8, wherein the cluster-specific control takes into account a maximum transmission power level within a power spectral density limit.
16. The method of claim 1, further comprising: determining whether a measurement interval contains more than one cluster; and applying special handling for predefined clusters corresponding to the determined measurement interval.
13. The method of claim 1, further comprising: determining whether a measurement interval contains more than one cluster; and applying special handling for predefined clusters corresponding to the determined measurement interval.
17. The method of claim 16, wherein the special handling is configured to ensure that a power spectral density limit is fulfilled for the determined measurement interval.
14. The method of claim 13, wherein the special handling is configured to ensure that a power spectral density limit is fulfilled for the determined measurement interval.
18. The method of claim 16, wherein the special handling comprises at least one of physical resource block dropping, physical resource block specific power reduction, or subcarrier dropping.
15. The method of claim 13, wherein the special handling comprises at least one of physical resource block dropping, physical resource block specific power reduction, or subcarrier dropping.
19. An apparatus, comprising: at least one processor; and at least one memory and computer program code, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to: configure a first interlace having a first starting physical resource block; configure a second interlace having a second starting physical resource block offset from the first physical resource block; transmit or receive a signal based on a combination of the first interlace and the second interlace, wherein the combination comprises at least one cluster but less than two clusters in each measurement interval.
16. An apparatus, comprising: at least one processor; and at least one memory and computer program code, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to: configure a first interlace for block interleaved frequency division multiple access, wherein this first interlace comprises two or more non-contiguous clusters, wherein each of the two or more non-contiguous clusters of the first interlace comprise one or more adjacent physical resource blocks; configure a second interlace for block interleaved frequency division multiple access, wherein the second interlace comprises two or more non-contiguous clusters, wherein each of the two or more non-contiguous clusters of the second interlace comprise one or more adjacent physical resource blocks; wherein physical resource blocks of the first interlace are offset from physical resource blocks of the second interlace; transmit a signal in a set of clusters comprising clusters of the first interlace and clusters of the second interlace, wherein the set of clusters comprises at least one cluster but less than two clusters in each measurement interval; wherein a power spectral density of the signal is controlled in each measurement interval to avoid exceeding a predetermined limit in any individual measurement interval; and wherein each measurement interval is based on a resolution bandwidth used in power spectral density measurement.
41. A computer program product comprising a non-transitory computer-readable storage medium bearing computer program code embodied therein for use with a computer, the computer program code comprising code for causing the computer to perform operations comprising: configuring a first interlace having a first starting physical resource block; configuring a second interlace having a second starting physical resource block offset from the first physical resource block; and transmitting or receiving a signal based on a combination of the first interlace and the second interlace, wherein the combination comprises at least one cluster but less than two clusters in each measurement interval.
20. A computer program product comprising a non-transitory computer-readable storage medium bearing computer program code embodied therein for use with a computer, the computer program code comprising code for causing the computer to perform operations comprising: configuring a first interlace for block interleaved frequency division multiple access, wherein this first interlace comprises two or more non-contiguous clusters, wherein each of the two or more non-contiguous clusters of the first interlace comprise one or more adjacent physical resource blocks; configuring a second interlace for block interleaved frequency division multiple access, wherein the second interlace comprises two or more non-contiguous clusters, wherein each of the two or more non-contiguous clusters of the second interlace comprise one or more adjacent physical resource blocks; wherein physical resource blocks of the first interlace are offset from physical resource blocks of the second interlace; transmitting or receiving a signal in a set of clusters comprising clusters of the first interlace and clusters of the second interlace, wherein the set of clusters comprises at least one cluster but less than two clusters in each measurement interval; wherein a power spectral density of the signal is controlled in each measurement interval to avoid exceeding a predetermined limit in any individual measurement interval; and wherein each measurement interval is based on a resolution bandwidth used in power spectral density measurement.




Thus, in view of the above, it is clear that the conflicting claims are not patentably distinct from each other because claims 1-2, 5-19 and 41 of the instant application merely broaden the scope of the claims 1-16 and 20 of 11, 316, 641.

It has been held that the omission an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA).
Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art. Moreover, the doctrine of double patenting seeks to prevent the unjustified extension of patent exclusively beyond the term of a patent.



Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claims 1-19, and 41 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


Claims 1 19 and 41 lack clarity in the following:

1. The technical meaning of the terms "interface", "cluster' and "measurement interval' is not known to the person skilled in the art, and the claims do not provide a definition for those terms.
2. The feature "configuring a first interlace having a first starting physical resource block' is unclear, because it is defined that the first interlace has a first starting PRB, but the location of the starting PRB is undefined.
3. It is unclear in the feature: "configuring a second interlace having a second starting physical resource block offset from the first physical resource block", whether the word "having", refers to the offset, so that the second interlace has a second PRB offset, or to the PRB, so that the second interlace has a second PRB. It is thus undefined, whether the interlace contains a PRB or an offset, and whether the PRB offset is related to any of the PRBs of said second interlace.
4. The feature "transmitting or receiving a signal based on the combination of the first interlace and the second interlace" is unclear, because it is unknown for a person skilled in the art the combination that needs to be applied to the first and second interlaces.
5. The feature "wherein the combination comprises at least one cluster but less than two clusters in each measurement interval' is considered unclear and non-limiting, because the measurement interval is undefined, and thus a combination of any two interlaces, or PRBs, may be within a measurement interval length equal to two PRBs.
6.It is clear from the description on para.10-17 that the current application aims to provide a solution to the problem of how to comply with the maximum power spectral density PSD limitation, such as dBM/Mhz, which is set by regulators when transmitting in unlicensed spectrum.
Clearly the independent claims do not show how the allocation of the signal may maximize BW occupancy, in order to comply with the PSD limit, and the following features, which are essential to the definition of the invention, are not present in the independent claims:
a signal structure, composed of interlaces, which are defined as a plurality of non-contiguous physical resource block, PRB, in which two interlaces A and B are interleaved in time, such that the spacing between the two interlaces is less than the power spectral density PSD measurement interval of the signal, so that it allows the definition of reasonable power control rules to meet the PSD limit given by the regulator.

Claims 19 and 41 are also rejected for the same reason as set forth above for claim 1.

Claims 2-18, are also rejected since they are dependent on the respective independent claim 1 as set forth above.

For purpose of examination, the examiner interprets the limitation as best understood.



Notice re prior art available under both pre-AIA  and AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1-6, 11-12, 19, and 41 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wei et al (US Pub. No.:2015/0358826).

As per claim 1, Wei disclose A method, comprising: 
configuring a first interlace having a first starting physical resource block (see Fig.7, par.96, PUSCH comprises a first interlace 715 comprising a first starting resource block 715-a); 
configuring a second interlace having a second starting physical resource block offset from the first physical resource block (see Fig.7, par.96, PUSCH comprises a second interlace 725, which is offset from the first interlace, and which comprises a first resource block 715-b); 
transmitting or receiving a signal based on a combination of the first interlace and the second interlace, wherein the combination comprises at least one cluster but less than two clusters in each measurement interval (see Fig.7, par. 96, the PUSCH transmission is scheduled on one or more of the resource block interlaces).

As per claim 2, Wei disclose the method of claim 1.

Wei further disclose wherein the configuring the first interlace and the second interlace comprises an access node sending a configuration in an uplink grant to a user equipment and the receiving the signal comprises receiving the signal at the access node from the user equipment (see Fig.7, para. 0054, 0094-0099, When a UE 115 is configured to transmit uplink communications over an unlicensed or shared spectrum, the UE may be allocated (e.g., by a base station 105) one or more interlaces of the unlicensed or shared spectrum for the uplink transmissions. Each of the interlaces may include multiple non-contiguous resource blocks of the unlicensed or shared spectrum. The UE 115 may generate reference signals (e.g., demodulation reference signals (DMRS)) for the resource blocks of the allocated interlaces according to a reference signal sequence, the PUSCH transmission is scheduled by the eNB, and the interlace configuration is received on an uplink grant).  

As per claim 3, Wei disclose the method of claim 1.

Wei further disclose wherein the configuring the first interlace and the second interlace comprises a user equipment receiving from an access node a configuration in an uplink grant and the transmitting the signal comprises transmitting the signal to the access node from the user equipment (see Fig.7, para. 0054, 0094-0099, When a UE 115 is configured to transmit uplink communications over an unlicensed or shared spectrum, the UE may be allocated (e.g., by a base station 105) one or more interlaces of the unlicensed or shared spectrum for the uplink transmissions. Each of the interlaces may include multiple non-contiguous resource blocks of the unlicensed or shared spectrum. The UE 115 may generate reference signals (e.g., demodulation reference signals (DMRS)) for the resource blocks of the allocated interlaces according to a reference signal sequence, the PUSCH transmission is scheduled by the eNB, and the interlace configuration is received on an uplink grant).  

As per claim 4, Wei disclose the method of claim 1.

Wei further disclose wherein the first interlace and the second interlace are both block interleaved frequency division multiple access interlaces (see Fig.7, para. 0054, 0094-0099, a resource block interleaved FDMA waveform is used).  

As per claim 5, Wei disclose the method of claim 1.

Wei further disclose wherein the signal comprises an uplink signal (see Fig.7, para. 0054, 0094-0099, the signal comprises a PUSCH transmission).  

As per claim 6, Wei disclose the method of claim 1.

Wei further disclose wherein a cluster size of the first interlace is the same as a cluster size of the second interlace (see Fig.7, para. 0054, 0094-0099, the interlaces have the same number of resource blocks).  
As per claim 11, Wei disclose the method of claim 1.

Wei further disclose wherein the signal is controlled cluster-specifically (see Fig.4, Fig.7,para. 0053-0056, 0068, the CUBS 445 may also provide signals for automatic gain control (AGC) and tracking loop updates by wireless devices, before the base station transmits data to the wireless devices. In some examples, a CUBS 445 may be transmitted using a plurality of interleaved resource blocks).  

As per claim 12, Wei disclose the method of claim 1.

Wei further disclose wherein the signal is controlled based on cluster-specific power control (see para. 0076, in some examples, power control may be provided for the downlink transmissions and/or the uplink transmissions of a wireless communication system. In some examples, power control may be provided for transmissions over an unlicensed radio frequency spectrum band. For power control of LTE/LTE-A downlink transmissions, including LTE/LTE-A downlink transmissions over an unlicensed radio frequency spectrum band, the total transmission power of downlink transmissions by a cell may be broadcast in a system information block one (SIB1)).  

As per claim 19, claim 19 is rejected the same way as claim 1.  Wei also disclose  An apparatus (see Fig.10, an apparatus 1005), comprising: at least one processor (see Fig.10, a wireless communication management module 1020 )  and at least one memory (see Fig.10, Fig.13,) Device Memory Module 1320), and computer program code (see para. 0019, , a non-transitory computer-readable medium storing code for wireless communication).

As per claim 41, claim 41 is rejected the same way as claim 1. Wei also disclose A computer program product comprising a non-transitory computer-readable storage medium bearing computer program code embodied therein for use with a computer (see para. 0019, a non-transitory computer-readable medium storing code for wireless communication, the code include instructions executable by a processor to generate a CUBS at a wireless device).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al (US Pub. No.:2015/0358826), and further in view of Rahman (US Pub. No.:2016/0353343).

As per claim 7, Wei disclose the method of claim 1.

Wei however does not explicitly disclose wherein a power spectral density of the signal is controlled to avoid exceeding a predetermined limit in any measurement interval.  

Rahman however disclose wherein a power spectral density of the signal is controlled “to avoid exceeding a predetermined limit in any measurement interval (see para. 0017-0020, controlling the PDS “to avoid exceeding a predetermined limit” in any measurement interval).  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of where in a power spectral density of the signal is controlled “to avoid exceeding a predetermined limit” in any measurement interval, as taught by Rahman, in the system of Wei, so as to enable the network node or wireless device (which ever performing cell change) to use also additional criteria like DL signal quality to ensure that the coverage of the wireless is still maintained while the UL data rate is enhanced, see Rahman, paragraphs 30-35.
As per claim 8, Wei disclose the method of claim 1.

Wei however does not explicitly disclose wherein control of the power spectral density is configured to take into account maximum power spectral density per measurement interval.  

Rahman however disclose wherein control of the power spectral density is configured to take into account maximum power spectral density per measurement interval (see para. 0015-0020, the power spectral density (PSD), i.e., the signal power per unit bandwidth, for a UE's transmission depends on transmission power, transmission bandwidth, location of the UL RBs allocated to the UE, and an Additional Maximum Power Reduction (A-MPR) is defined for certain bands; the A-MPR is allowed to be applied on top of MPR for certain bands. A-MPR is usually defined for specific coexistence requirements, the A-MPR is signaled to the UE by the network node, see also para. 0008-0010).  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein control of the power spectral density is configured to take into account maximum power spectral density per measurement interval, as taught by Rahman, in the system of Wei, so as to enable the network node or wireless device (which ever performing cell change) to use also additional criteria like DL signal quality to ensure that the coverage of the wireless is still maintained while the UL data rate is enhanced, see Rahman, paragraphs 30-35.

As per claim 9, Wei disclose the method of claim 1.

Wei however does not explicitly disclose wherein control of the power spectral density is configured to take into account channel bandwidth.  

Rahman however disclose wherein control of the power spectral density is configured to take into account channel bandwidth (see para. 0015-0020, the power spectral density (PSD), i.e., the signal power per unit bandwidth, for a UE's transmission depends on transmission power, transmission bandwidth, location of the UL RBs allocated to the UE).  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein control of the power spectral density is configured to take into account channel bandwidth, as taught by Rahman, in the system of Wei, so as to enable the network node or wireless device (which ever performing cell change) to use also additional criteria like DL signal quality to ensure that the coverage of the wireless is still maintained while the UL data rate is enhanced, see Rahman, paragraphs 30-35.

As per claim 10, Wei disclose the method of claim 1.

Wei however does not explicitly disclose wherein control of the power spectral density is configured to take into account required power reduction.  

Rahman however disclose wherein control of the power spectral density is configured to take into account required power reduction (see para. 0015-0020, an Additional Maximum Power Reduction (A-MPR) is defined for certain bands; the A-MPR is allowed to be applied on top of MPR for certain bands. A-MPR is usually defined for specific coexistence requirements, the A-MPR is signaled to the UE by the network node).  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein control of the power spectral density is configured to take into account required power reduction, as taught by Rahman, in the system of Wei, so as to enable the network node or wireless device (which ever performing cell change) to use also additional criteria like DL signal quality to ensure that the coverage of the wireless is still maintained while the UL data rate is enhanced, see Rahman, paragraphs 30-35.

Claims 13 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al (US Pub. No.:2015/0358826), and further in view of Hayashi (US Pub. No.:2018/0227838).
As per claim 13, Wei disclose the method of claim 1.

Wei however does not explicitly disclose wherein the signal is controlled based on cluster- specific dropping.  

Hayashi however disclose wherein the signal is controlled based on cluster- specific dropping (see para. 0500, in a case that the frequency for the uplink transmission burst is identified (detected, assumed, determined) to be in a busy state (unavailable state, congested state, Presence, Occupied) based on the LBT, the terminal drops (does not perform, cancels, withdraws) transmission of the uplink transmission burst).  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein control of the power spectral density is configured to take into account required power reduction, as taught by Hayashi, in the system of Wei, so as to provide a terminal device, a base station device, and a communication method that enable accurate measurements of RSRP, RSRQ, and the like in an LAA cell, see Hayashi, paragraphs 11-14.

As per claim 16, Wei disclose the method of claim 1.

Wei however does not explicitly disclose further comprising: determining whether a measurement interval contains more than one cluster; and applying special handling for predefined clusters corresponding to the determined measurement interval.  

Hayashi disclose the method further comprising: determining whether a measurement interval contains more than one cluster; and applying special handling for predefined clusters corresponding to the determined measurement interval (see para. 0012-0015, a method in a terminal device according to one aspect of the present invention includes the steps of: configuring Measurement objects, based on a configuration related to Measurement objects; performing measurement for a first frequency, based on the Measurement objects; and attempting to detect a DCI Format. The configuration related to Measurement objects includes at least a Discovery Signal measurement configuration (measDS-Config) used for measurement in the first frequency).  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of determining whether a measurement interval contains more than one cluster; and applying special handling for predefined clusters corresponding to the determined measurement interval, as taught by Hayashi, in the system of Wei, so as to provide a terminal device, a base station device, and a communication method that enable accurate measurements of RSRP, RSRQ, and the like in an LAA cell, see Hayashi, paragraphs 11-14.

As per claim 17, the combination of Wei and Hayashi disclose the method of claim 16.

Hayashi further disclose wherein the special handling is configured to ensure that a power spectral density limit is fulfilled for the determined measurement interval (see para. 0043, 0051, the terminal performs measurement based on a configured DS. The measurement is performed by using CRS in the DS or by using a non-zero power CSI-RS in the DS. Furthermore, in a configuration related to the DS, a plurality of non-zero power CSI-RSs can be configured).  
As per claim 18, the combination of Wei and Hayashi disclose the method of claim 16.

Hayashi further disclose wherein the special handling comprises at least one of physical resource block dropping, physical resource block specific power reduction, or subcarrier dropping (see para. 0045-0047, in a case of identifying, based on the LBT, that the frequency is in the idle state, the LAA cell can transmit the DS at a prescribed timing in the frequency. In a case of identifying, based on the LBT, that the frequency is in the busy state, the LAA cell does not transmit the DS at a prescribed timing in the frequency).  

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al (US Pub. No.:2015/0358826), and further in view of Yerramalli et al (US Pub.:2015/0156638).
As per claim 14, Wei disclose the method of claim 11.

Wei however does not explicitly disclose wherein the cluster-specific control takes into account an initial unlimited transmission power level.  

Yerramalli however disclose wherein the cluster-specific control takes into account an initial unlimited transmission power level (see para. 0043, 0054, by selecting the reference signal sequence on a per-resource block basis, the reference signals improve per-resource block narrow band channel estimation by a base station 105, thereby resulting in an overall reduction of power and PAPR /  an initial unlimited transmission power level).  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the cluster-specific control takes into account an initial unlimited transmission power level, as taught by Yerramalli, in the system of Wei, so as to transmit data or control signals using protocols or techniques that optimize these power metrics, see Yerramalli, paragraphs 7-10.

As per claim 15, Wei disclose the method of claim 11.

Wei however does not explicitly disclose wherein the cluster-specific control takes into account a maximum transmission power level within a power spectral density limit.  

Yerramalli however disclose wherein the cluster-specific control takes into account a maximum transmission power level within a power spectral density limit (see para. 0043, 0054, 0069, on the transmission side, and by way of example, the wireless communication management module 320 may manage transmissions for the purpose of managing peak-to-average power ratio (PAPR), cubic metric (CM), or other power metrics pertaining to transmissions from the transmitter module 330. In some cases, the wireless communication management module 320 may select a permutation to apply to a stream of bits or modulation symbols, which permutation optimizes one or more power metrics associated with the stream).  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the cluster-specific control takes into account a maximum transmission power level within a power spectral density limit, as taught by Yerramalli, in the system of Wei, so as to transmit data or control signals using protocols or techniques that optimize these power metrics, see Yerramalli, paragraphs 7-10.

XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
Second Rejection

Claim(s) 1, 19, and 41 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yerramalli et al (US Pub. No.:2015/0156638).

As per claim 1, Yerramalli disclose A method, comprising: 
configuring a first interlace having a first starting physical resource block (see Fig.12, para. 0054,  0138-0140, When a UE 115 is configured to transmit uplink communications over an unlicensed or shared spectrum, the UE may be allocated (e.g., by a base station 105) one or more interlaces of the unlicensed or shared spectrum for the uplink transmissions. Each of the interfaces may include multiple non-contiguous resource blocks of the unlicensed or shared spectrum); 
configuring a second interlace having a second starting physical resource block offset from the first physical resource block (see Fig.12, par. 0138-0140, FIG. 12 illustrates an example 1200 of how allocated interlaces 1205 are partitioned for the purpose of performing joint interlace precoding using joint precoding hardware 1210 configured for LTE/LTE-A communications, and each of the at least two subsets of interlaces 1215, 1220 may be separately processed by the same joint precoding hardware 1210, in which case blocks 1210-a and 1210-b may represent the same joint precoding hardware 1210 at different points in time / offset from the first physical resource block, see also para. 0012); 
transmitting or receiving a signal based on a combination of the first interlace and the second interlace, wherein the combination comprises at least one cluster but less than two clusters in each measurement interval (see Fig.12, par. 0138-0140, LTE uplink transmission is made across interfaces, and permutations are applied to optimize the power metrics associated with each stream). 

As per claim 19, claim 19 is rejected the same way as claim 1.
As per claim 41, claim 41 is rejected the same way as claim 1.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Luo (US Pub. No.:2015/0181589) – see para. 0008, “the method include allocating resources for the PUSCH based at least in part on a bitmap of interlaces or resource blocks, or based at least in part on a starting resource block and a number of resource blocks. In some examples, the method may include allocating resources for the PUSCH based at least in part on a starting interlace and a number of interlaces, and the interlace may be a pre-defined set of resource blocks selected to span an entire bandwidth. In some examples, allocating the resources for the PUSCH is for multi-cluster transmission in which a user equipment is assigned to two or more clusters adjacent to each other. In such a case, the method may include allocating resources for the PUSCH based in part on two or more of the resource blocks assigned to the user equipment. The method may also or alternately include mapping one or more modulation symbols to one or more resource elements according to one or more OFDM symbol positions, or mapping one or more modulation symbols to one or more resource elements according to one or more frequency sub-carriers, or mapping one or more modulation symbols to one or more resource elements according to an interleaving of time slots and frequency sub-carriers. The method may also or alternately include transmitting a demodulation reference signal (DM-RS) on the uplink channel in a first set of one or more time slots and one or more first frequency sub-carriers”.
PALANKI et al. (US 20070036179) – see para. 0003, 0032, “the second set of physical resource blocks are arranged to form at least one regular interlace, wherein the regular interlace has equal spacing between all neighboring clusters of the regular interlace (each interlace [i.e. at least one regular interlace] contains N subbands that are uniformly distributed [i.e. equal spacing between all neighboring clusters] across the K total subbands, consecutive subbands in each interlace are spaced apart by S subbands, and interlace u contains subband u as the first subband, where K=SN and ue{1, .. . ,S). In general, a subband structure may include any number of interlaces, each interlace may contain any number of subbands, and the interlaces may contain the same or different numbers of subbands”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAKERAM JANGBAHADUR/
Primary Examiner, Art Unit 2469